Citation Nr: 1308566	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  00-09 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include a herniated disc with degenerative disc disease(DDD) and degenerative joint disease (DJD) (claimed as service-connection for a "back disorder"); and to include as secondary to the effects of medication prescribed for the service-connected psychiatric disability and/or due to microwave radiation and/or ionizing radiation exposure.  

2.  Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney






ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1984.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

This claim has a long and complex procedural history which was summarized in a Board remand decision dated in February 2010.  At that time, the claim was remanded for additional development based on the findings made in an August 2009 Joint Motion for Remand (JMR) which indicated that VA failed to satisfy the duty to assist.  Specifically, this included the Board's failure to obtain all treatment records from the Social Security Administration (SSA).  A current review of the file reflects that additional records were obtained and added to the file.  Moreover, the JMR noted that it was necessary for an additional theory of entitlement to service connection for a back disorder to be addressed.  As indicated in an October 2011 supplemental statement of the case (SSOC), the theory of direct service connection for a low back disorder, to include as due to microwave and/or ionizing radiation was addressed.  The claims have now been returned to the Board for further appellate consideration.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."  

As is explained below in greater detail, the Board finds that the issue of TDIU must be remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  The issue of entitlement to TDIU is therefore addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) (which collectively may also be referred to as the AOJ).  VA will notify the Veteran if further action is required on his part.  

The Board finds that the issue of entitlement to a disability rating in excess of 50 percent for service-connected schizophrenia has been raised by the record.  Specifically, a December 2011 VA psychiatric examination indicates that the Veteran's service-connected schizophrenia may have worsened, but an increased rating claim therefor has not been adjudicated.  As such, the Board does not have jurisdiction over the issue, and it is hereby referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's lumbar spine disability, which was first shown many years after service, was incurred or aggravated as a result of a service-connected disability or medication prescribed for a service-connected disability.  

2.  The Veteran does not have a radiogenic disease, did not engage in radiation risk activity during active service, and is not a radiation-exposed Veteran.  


CONCLUSION OF LAW

Service connection for a lumbar spine disability, was not incurred in or aggravated by active service, may not be presumed to have been so incurred, and is not secondary to the effects of medication prescribed for a service-connected psychiatric disability, or due to microware and/or ionizing radiation.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310, 3.311 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in April 2000, March 2004, March 2007, March 2010, and October 2011)) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the March 2007, March 2010, and October 2011 letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private pre and post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and his representative and/or attorney.  Moreover, the record contains records (both VA and private) reviewed by the Social Security Administration (SSA).  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

In regards to the Veteran's claims for a back disorder on a direct and secondary basis, the Board notes that numerous examinations have been conducted, to include in March 2004, June 2007, and December 2011.  Review of these reports reflects that the examiners have addressed the Veteran's various assertions regarding onset of his back disorder (except for as due to microwave/radiation exposure).  The Board emphasizes that presumptive service connection for DDD/DJD of the lumbar spine with a herniated lumbar disc is not warranted under 38 C.F.R. § 3.309(d) (2012) regarding diseases specific to radiation-exposed veterans.  There is also no indication that the Veteran has a "radiogenic disease," also precluding the special development procedures under 38 C.F.R. § 3.311 (2012).  Consequently, there is no reasonable possibility of substantiating this claim on any basis; as such, a VA medical opinion regarding that specific question is not warranted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has not been met.  38 C.F.R. § 3.159(c) (4) (2012).  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227) (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2012).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2012).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as DDD/DJD (arthritis) to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Circ. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2012).  

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, presumptive service connection under 38 U.S.C.A. § 1112(c) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.309(d) (2012) is warranted for certain diseases present in "radiation-exposed Veterans."  Second, a "radiogenic disease" may be service-connected on a direct basis after specified developmental procedures are conducted under the framework of 38 C.F.R. § 3.311 (2012).  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, direct service connection must still be considered by way of in-service incurrence or aggravation, including presumptive service connection for chronic diseases.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Concerning presumptive service connection for radiation exposure, if the Veteran has a listed disease under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d) and participated in a "radiation-risk activity," then the Veteran is a "radiation-exposed Veteran."  A "radiation-exposed Veteran" is one who participated in a "radiation-risk activity," which notably includes occupation of Hiroshima or Nagasaki during World War II from August 6, 1945 to July 1, 1946.  38 C.F.R. § 3.309(d)(3) (2012).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  

Diseases specific to radiation-exposed Veterans for the purpose of presumptive service connection under 38 C.F.R. § 3.309(d) are the following (21 total): leukemia (other than chronic lymphocytic leukemia), multiple myeloma, lymphomas (except Hodgkin's disease), bronchiolo-alveolar carcinoma and cancers of the thyroid, breast, pharynx, esophagus, stomach, small intestine, pancreas, bile ducts, gall bladder, liver (except if cirrhosis or hepatitis B is indicated), salivary gland, urinary tract, bone, brain, colon, lung, and ovary.  38 C.F.R. § 3.309(d)(2) (2012).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background

The STRs are negative for report of, treatment for, or diagnosis of a lumbar spine disorder.  Postservice records, private and VA, dated in the late 1980s and through the mid 1990s show treatment primarily for psychiatric complaints and alcohol abuse.  VA records do include a lumbosacral spine X-ray report dated in March 1994 which was essentially normal.  Upon psychiatric examination in October 1998, there was report of a history of low back pain (numbness in the right thigh).  Private computerized tomography scan of the lumbar spine in December 1998 showed a bulging disc at L4-5 and L5-S1.  

Subsequently dated VA and private records through 2011 show continued treatment for a service-connected psychiatric disorder and various other conditions, to include the significant low back condition reflected above.  These records do not include reference by any medical personnel that any medication prescribed for the Veteran's service-connected schizophrenia resulted in any weight gain that caused or aggravated any low back condition.  They do show that the Veteran's back disorder is managed with narcotic medications, to include morphine.  

Of the postservice records, a private examination report dated in August 2004 (as supplied by the SSA) shows that the Veteran related that he had long standing hip and low back problems which had been diagnosed as DDD with a bulging disc.  He said that his first injury to the back occurred in 1994 while lifting heavy cement.  He injured his back again in 1998 when doing some heavy lifting.  

The report of a March 2004 VA spine examination provides that the Veteran's claims file was reviewed, as well as the records from the Memphis VA Medical Center.  It sets forth the relevant medical history, to include when the Veteran initially injured his back, his weight changes, and the results of the current examination.  The examiner noted that the Veteran related a work injury in 1994 wherein he injured his back.  He reinjured it in 1998, and his condition had worsened since 2000.  The diagnosis was lumbosacral spine DJD.  The examiner specifically addressed whether the Veteran's weight gain was related to medications used for his service-connected psychiatric disability.  The examiner noted that multiple factors go into the problem and development of obesity.  These included activity level, and the Veteran had reduced activity secondary to his non-service-connected back problems.  The Veteran admitted he was able to do very little walking or any type of physical activity.  Normal development of increased weight was secondary when intake calories were higher than the output of calories.  Age was also included in the development of obesity because of reduced metabolism.  Certain medications have been noted on occasion to cause increased weight.  This was not noted in all people.  The one common factor for development of increased weight or obesity was the problem associated with the intake of greater calories than expelled.  Because of the Veteran's very limited physical activity, he had a great deal of difficulty doing any type of exercise to reduce weight.  Therefore, his weight gain was less likely associated with the medications as opposed to other conditions.  

The record contains a favorable 2004 determination by the SSA at which time it was determined that the claimant was disabled from August 2001.  The primary diagnoses were disorders of the back (discogenic and degenerative).  Secondary diagnoses were schizophrenia, delusional (paranoid), schizoaffective, and other psychotic disorders.  

The report of a June 2007 VA spine examination provides that the Veteran's claims file was reviewed.  It sets forth the relevant medical history and the results of current examination.  The diagnoses were lumbago and degenerative skeletal change, lumbar spine.  The examiner noted that the medications prescribed for the Veteran's service-connected psychiatric disability had not resulted in "additional impairment of earning capacity" of the lumbar spine or additional impairment due to weight gain or impaired senses.  While the Veteran's medications, including those taken for his schizophrenia, had resulted in a side effect tremor, weakness, and possible gait abnormalities, they had not affected the lumbar spine per se.  

Subsequently dated VA records reflect that the Veteran's back pain is generally managed with medication to include morphine.  He also continued to take medications for his psychiatric condition.  These records include December 2011 VA examination reports (psychiatric and general medical) which show continued treatment for a psychotic disorder and DDD/DJD of the thoracolumbar spine with a herniated lumbar disc.  

The record is replete with copies of articles or excerpts thereof, of medical information obtained from the dictionary, medical treatises, and/or the internet regarding side effects of various psychiatric medications.  The side effects are noted to include gastrointestinal distress, drowsiness, dizziness, tiredness, stuffy nose, blurred vision, and changes in weight.  Moreover, there are numerous articles regarding electromagnetic radiation, to include from microwaves and discussion of the Klystron electron tube which as noted is used for generation and amplification of microwave electromagnetic energy.  The Veteran's statements of record specifically include report that during service he held a Klystron tube to wrap it and felt a slow tingling shock as if particles were going up his arms.  (See the Veteran's April 1999 statement).  He still feels tingling at times and has wondered if this might have been when his medical problems originated.  

Analysis

In this case, it is the Veteran's assertion that medication taken to treat his service-connected schizophrenia resulted in weight gain which caused or aggravated his low back disability.  In the alternative, it is argued that his current back disorder is directly related to his military service, to include as the result of exposure to microwave and/or ionizing radiation.  

Initially, as to the claim that service connection is warranted for a lumbar spine disability on a direct basis (other than as due to exposure to radiation) or as secondary to medications taken for service-connected schizophrenia, the Board concludes that service connection is not warranted.  In this regard, the medical records associated with the claims file do not show diagnosed lumbar disorders until many years after discharge from active service.  Moreover, the Veteran himself has reported that his problems began after postservice work injury in 1994, and the record reflects that no chronic low back disorder was diagnosed until after that date.  The Board notes that evidence of a prolonged period without medical complaint and the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000).  Therefore, any of the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has had lumbar spine symptoms since service is inconsistent with the contemporaneous evidence.  As such, any lay assertions of continuity of lumbar spine symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that any statements regarding continuity of low back symptoms symptomatology since service (directly stated or implied) are not credible.  

Additionally, the Veteran has not provided any competent evidence to demonstrate that his current lumbar spine disorders were caused by or were the result of active service.  As noted above, the record includes VA examiners' opinions from 2004 and 2007.  The opinions of the VA examiners are persuasive that the Veteran's lumbar disorders, first noted many years after service, also are not the result of medication taken for schizophrenia.  Significantly, as reflected above, both examiners opined that his medications did not cause the Veteran's weight gain.  Thus, they did not result in his back disorder, which is actually shown to have resulted from post-service injuries.  

The Board finds that the 2004 and 2007 specialists' reports, with opinions as summarized above, are the evidence most probative to the etiology of the Veteran's back disorders in relation to medications taken for his schizophrenia.  The opinions are based on a review of the Veteran's medical records, to include all relevant history.  Thus, they take into account the medical evidence in favor and against the Veteran's claim, and references to specific physical findings are set forth throughout the medical record in both reports.  This latter fact is particularly important, in the Board's judgment, as such references make for a more convincing rationale.  Moreover, the opinions provide clear medical reasoning and logic and are generally consistent with other pieces of medical evidence of record.  See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The Veteran has not provided any competent medical evidence to rebut the opinions against her claims or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

Presumptive service connection is not warranted for the Veteran's claims for service connection for lumbar disorders because there is no evidence in the record that he was diagnosed with DDD/DJD and a herniated lumbar disc within one year of the Veteran's separation from active duty service.  See 38 C.F.R. §§ 3.307, 3.309 (2012).  

Further, as to the medical treatise/internet, etc., information provided by the Veteran regarding weight gain and his psychiatric medications, it is noted that the majority of the submissions do not pertain to the medical issue at hand, and that they are very general in nature.  While weight gain is reported to be one of many side effects for at least one psychiatric medication taken by the Veteran, the medical information provided does not address the specific facts of the Veteran's claim before the Board.  Moreover, as noted above, the Veteran's post-service low back disorder has been described on numerous occasions, even by the Veteran, to have resulted after postservice back injuries.  As this generic medical journal or treatise evidence does not specifically state an opinion as to the relationship between the Veteran's current low back disorder and the taking of psychiatric medication, it is insufficient to establish the element of medical nexus evidence.  See Sacks v. West, 11 Vet. App. 314 (1998).  (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  Such a medical statement is not of record here.  

As to the alternative claim that current lumbar spine problems are the direct result of inservice exposure to microwave and/or ionizing radiation, based upon the above findings, the Board concludes that service connection for DDD/DJD with a herniated lumbar disc is also not warranted based on this theory of entitlement.  

First, the Board observes that DDD/DJD with a herniated lumbar disc is not a disease listed at 38 C.F.R. § 3.309 or a radiogenic disease listed at 38 C.F.R. § 3.311 (2012).  In addition, the Veteran has submitted no competent scientific or medical evidence that such are radiogenic diseases.  38 C.F.R. § 3.311(b)(4) (2012).  

Moreover, the Veteran did not engage in a radiation risk activity as defined in 38 C.F.R. § 3.309 (2012).  (Service personnel records reflect that he was an equipments records and parts specialist.)  Accordingly, the Board concludes that a preponderance of the evidence is against a finding that the Veteran's lumbar spine disorder is the result of exposure to microwaves and/or ionizing radiation during active service.  

As above, while the Board has reviewed the many article submitted regarding microwaves and electron waves, to include electromagnetic energy and Klystron tubes, the Board notes that an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks, Mattern, and Rucker, supra.  In the present case, as noted above, exposure to radiation is not conceded.  The medical treatise information and various internet articles submitted by the appellant otherwise do not provide a basis to grant the claim, as they are very general in nature.  In short, in the Veteran's particular case, the treatise information does not provide sufficient evidence of a nexus between the Veteran's current low back disorder and his military service as an equipment records and parts specialist.  The Board emphasizes that the record shows no chronic back disorder until after a postservice injury many years after discharge.  This outweighs any general in nature treatise evidence submitted.  

Final Considerations

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); Bostain v. West, 11 Vet. App. 124, 127 (1998).  Lay testimony is competent, however, to establish the presence of observable symptomatology (e.g., weight gain) and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Here, as discussed, the Board finds that the Veteran's lay statements are outweighed by the negative STRs and postservice treatment records (indicating a disorder that began years after service).  Moreover, the Board cannot ignore the significance of the fact that the Veteran first filed his claim in 200, approximately 15 years after leaving service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  Indeed, to the extent that he contends that these conditions have existed since service, the Board simply does not find the Veteran to be credible.  

As noted above, when there is an approximate balance of positive and negative evidence about a claim, reasonable doubt should be resolved in the Claimant's favor.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2012).  Here, there is no evidence that the Veteran's low back disorder was incurred or aggravated during active service or that it is related to service.  When the evidence against the claim is much greater than that in favor, the benefit-of-the-doubt doctrine is not applicable.  Gilbert v. Derwinski, supra.


ORDER

Entitlement to service connection for a lumbar spine disability , to include a herniated disc with degenerative disc disease(DDD) and degenerative joint disease (DJD) (claimed as service-connection for a "back disorder"); and to include as secondary to the effects of medication prescribed for the service-connected psychiatric disability and/or due to microwave radiation and/or ionizing radiation exposure, is denied.  


REMAND

Although the Board sincerely regrets the additional delay, the issue of entitlement to TDIU must be remanded.  Such remand is necessary because this issue is "inextricably intertwined" with an issue raised by the record.  Specifically, and for the reasons set forth below, the Board finds that the issue of entitlement to a disability rating in excess of 50 percent for service-connected schizophrenia has been raised by the record, and that this matter must be resolved before the TDIU appeal may be decided.  Issues are considered "inextricably intertwined" when a determination on one issue could have a significant impact on the outcome of another issue. Harris v. Derwinski, 1 Vet. App. 180 (1991).  The issues of TDIU and a higher rating for schizophrenia are so intertwined.  The appropriate remedy where there is an issue on appeal "inextricably intertwined" with a pending issue is to defer adjudication of the appellate issue until the issue pending has been adjudicated. Id.

At issue here is whether the Veteran may be afforded TDIU.  The VA will grant a TDIU when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2012).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2012).  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 4.16(a) (2012).  However, a TDIU may still be assigned on an extraschedular basis to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  Under such circumstances, the matter shall be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b) (2012).   

As discussed earlier, the Veteran's only service-connected disorder is schizophrenia, rated as 50 percent disabling.  He contends that this disorder prevents him from being able to work.  The Veteran's service-connected schizophrenia, which is currently rated as 50 percent disabling, is rated under 38 C.F.R. § 4.130 , Diagnostic Code 9203 (2012).  His currently assigned 50 percent initial evaluation signifies symptoms commensurate with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The next higher rating of 70 percent may be afforded for occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships

With the applicable rating criteria in mind, the evidence indicates that the Veteran's service-connected schizophrenia may have worsened.  Specifically, a December 2011 VA psychiatric examination report provided an overall assessment that the Veteran's level of psychiatric disability was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  This overall description is commensurate with a 30 percent disability rating.  However, the same report indicates that the Veteran had a depressed mood and had difficulty in adapting to stressful circumstances, including work or a worklike setting; and that he was unable to establish and maintain effective relationships.  These observed symptoms are commensurate with the assignment of a 70 percent rating.  As such, the psychiatric examination report contains contradictory information as to what the actual level of disability equates to.  Moreover, this situation raises the issue of entitlement to a higher disability rating for service-connected schizophrenia, which should be adjudicated by the RO before a decision is made on the TDIU.    

Of note in the record is a 2004 SSA determination which found that the Veteran was disabled as of August 2001.  The determination identified several impairments that were considered to be "severe."  These disabilities included DDD of the lumbar spine with herniated nucleus pulposus at L5-S1, hypertension, and paranoid schizophrenia.  Of these, the Veteran is service-connected only for schizophrenia.  The SSA determination addressed each impairment in detail, making it clear that his inability to work at this time was due to all three conditions combined.  

From the above, it follows that the analysis concerning whether the Veteran is entitled to an initial disability evaluation in excess of 50 percent for schizophrenia, and that concerning whether he is entitled to a TDIU overlaps significantly.  The Board emphasizes that a determination regarding the schizophrenia disability evaluation indeed could greatly impact the outcome regarding a TDIU.  The issue of entitlement to a TDIU therefore is "inextricably intertwined" with the issue of entitlement to an disability evaluation in excess of 50 percent for schizophrenia, which had been raised by the record but is as yet unadjudicated.

The appropriate remedy of deferring adjudication of the appellate issue via remand until the issue pending has been adjudicated applies under the circumstances of this case.  In view of the overlap of these issues, a remand is necessary to ensure that it receives due consideration for both.

Accordingly, the issue of entitlement to TDIU is REMANDED for the following action:

1.  The AOJ shall undertake all appropriate action to adjudicate the issue of entitlement to a rating in excess of 50 percent for service-connected schizophrenia.  

2.  Upon completion of the adjudication adjudicate the issue of entitlement to a rating in excess of 50 percent for service-connected schizophrenia, readjudicate the issue of TDIU.  If the determination remains adverse to the Veteran, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of all pertinent evidence and legal authority, as well as the reasons for the decision.  Each should be afforded a reasonable period in which to respond, and the record should then be returned to the Board for further appellate review, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


